ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hasha (2008/0288646) in view of Shen et al. (2009/0157766).

Claims 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hasha in view of Shen and further in view of  Voutilainen et al. (2017/0132047).

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the Hasha-Shen-Voutilainen combination as applied to claim 8 above, and further in view of Lamport (NPL).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8, 9, 12, 13, 15, 16, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 9, 11-13, 16, 18 and 19 of U.S. Patent No. 10127123 in view of Hasha and Shen. 
Claims 7, 11 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 9, 11-13, 16, 18 and 19 of U.S. Patent No. 10127123 in view of Hasha, Shen and Lamport.
Claims 8, 9 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-11 of U.S. Patent No. 9588851.
Claims 1-4, 12 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 15-19 of U.S. Patent No. 9588851 in view of Hasha and Shen. 
Claims 7 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 15 and 16 of U.S. Patent No. 9588851 in view of Hasha, Shen and Lamport.
Claims 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 17-19 of U.S. Patent No. 8473775 in view of Shen. 
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 17-19 of U.S. Patent No. 8473775 in view of Shen and Lamport.
Claims 1-4, 12, 13, 15, 16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 7 and 9 of U.S. Patent No. 8473775 in view of Hasha and Shen. 
Claims 7 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 7 and 9 of U.S. Patent No. 8473775 in view of Hasha, Shen and Lamport.

Response to Arguments
Applicant argues that the claims as amended in the proposed amendments would not be taught by the cited references. The examiner notes that the newly proposed amendments require further search and consideration.
Regarding the double patenting rejections, applicant does not address the rejections other to request that they be held in abeyance. The rejection will be maintained until obviated or no longer applicable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC M DUNCAN whose telephone number is (571)272-3646. The examiner can normally be reached M-F 7-330.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC DUNCAN/Primary Examiner, Art Unit 2113